DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
damper in claims 1 and 7;
the exhaust hose exiting the rear surface in claims 1 and 7;
the bypass hose in claims 1 and 7;
the electrical heating strip in claim 6;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals 124, 126, and 128.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claims 1 and 7, line 4 recites “the housing having a front” and should recite “the housing having front.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, Applicant added the limitation in the amendment filed on 4/15/2019, “providing an air conditioner, the air conditioner consisting of.” Paragraph [0015] of Applicant’s published specification notes that there may be any connectors, ductwork, dampers, etc. associated to connect the condenser and evaporator. Paragraph [0016] of the published specification notes that an electrical heating strip may be added to create a load on the 

Claim 6 is rejected because it requires the invention of claim 1. 

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1, the claim recites the following limitations which are not enabled by the specification:
providing an air conditioner, the air conditioner consisting of: a) a housing, the housing having a front, rear, top, and bottom surfaces, wherein the interior of the housing has two compartments separated by a wall of thermal insulation, the housing having vents on the front surface of the housing; b) a thermostat mounted on the housing; c) a damper in electrical communication with the thermostat to slow or cease venting of heated air into the room; d) a compressor, a condenser, and a condenser fan disposed in one compartment and defining a hot side of the housing; e) an expansion valve, an evaporator, and blower fan disposed in the second compartment and defining a cold side of the housing; f) an exhaust hose in communication with 

	Specifically, the recitation that the air conditioner consists of elements a)-h) lacks sufficient evidence to support a determination that the disclosure satisfies the enablement requirement, and whether any necessary experimentation is undue. The following factors are considered when determining whether Applicant’s disclosure satisfies the enablement requirement:
The breadth of the claims: under the broadest reasonable interpretation of claim 1, the method requires providing an air conditioner that only consists of what is noted above in a)-h). This makes the claim impossible because key elements required to construct and operate an air conditioner are lacking from the claim. These elements include but are not limited to, the screws/fixtures required to hold the housing together, the compressor motor which powers the compressor, the motor which powers the condenser fan and blower fan, the piping which connects the elements together, the refrigerant circulating in the air conditioner, the power source that powers the air conditioner, etc. Without the inclusion of these elements, it would be impossible to provide the air conditioner in claim 1. 
The level of one of ordinary skill: one of ordinary skill in the art would understand that critical elements to an air conditioner, such as a compressor motor and the power source which powers the motor, must be required to operate an air conditioner, otherwise how would the air conditioner be powered to function? Further, one of 
The amount of direction provided by the inventor: no disclosure provided by the Applicant enables one of ordinary skill to create an air conditioner that consists of only the elements recited in a)-h) above. Applicant’s disclosure notes in the published specification at Paragraph [0016] that an electrical heating strip may be added to create a load on the evaporator, and that a modulated reversible motor can be included to allow for controllable change of air direction which contradicts the claimed language that the air conditioner “consists” of a)-h). 
The state of the prior art: the minimum requirements to operate an air conditioner are described in at least the NPL, https://home.howstuffworks.com/ac2.htm, describes air conditioners and their basic functions. The discussion includes filters, drains, and moisture collecting pans which are not featured in the claimed invention. Further, Kang (US 2018/0023568) notes that compressors are operated to compress coolant using power from a driving unit such as a motor powered by separate power (Kang, paragraph [0004]). Thereby, the state of the prior clearly shows that the claimed invention is not enabled as it misses key components that are widely considered to be essential in the art. 
Therefore, after applying the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate, the Examiner has found that the claimed subject matter of claim 1 is not enabled. See also MPEP § 2164.01(a) and § 2164.04.
The Examiner notes that claim 6 is also not enabled for the same reasons noted above because claim 6 requires the invention of claim 1. 

	
112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “providing an air conditioner, the air conditioner consisting of…” which renders the claim indefinite as it is unclear as it is unclear how the claimed air conditioner can only consist of elements a)-h) as noted in claim 1. Specifically it is unclear how the air conditioner can operate without critical elements such as a compressor motor, power source, refrigerant, piping to connect the elements together, etc. Therefore, the claimed air conditioner is impossible to construct.

Regarding claims 1 and 7, the claims recite the limitation “air housing” in line 25 of each claim. There is insufficient antecedent basis for this limitation in these claims.

Regarding claims 1 and 7, the claims recite that the housing has two compartments in section a) of the claims, and later recite “in one compartment” in section d) of the claims. This renders the claims indefinite as it is unclear whether the claim is referring to one of the two compartments previously recited, or if the claim is claiming a third compartment. For the purposes of examination, the Examiner will interpret the claims to be referring to one of the two compartments previously recited. 

Regarding claim 1, in line 12 the claim recites “a hot side of the housing” and later recites in line 27 “a hot side of the air housing” which renders the claim indefinite as it is unclear whether the claim is saying that the air conditioner has two “hot” sides, or whether the claim intends to be referring to the same hot side as recited in line 12. For the purposes of examination, the Examiner will interpret the claim to be referring to the same hot side in both line 12 and line 27.

Regarding claim 7, in line 11 the claim recites “a hot side of the housing” and later recites in line 26 “a hot side of the air housing” which renders the claim indefinite as it is unclear whether the claim is saying that the air conditioner has two “hot” sides, or whether the claim intends to be referring to the same hot side as recited in line 11. For the purposes of examination, the Examiner will interpret the claim to be referring to the same hot side in both line 11 and line 26.
Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has found Applicant’s arguments filed on 3/5/2021 persuasive, and the rejection has been withdrawn as the Examiner believes that the combination of references does not sufficiently render the claim 7 obvious.

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive unless otherwise noted. 
Applicant’s arguments begin by addressing the 35 USC 112(b) rejections made in the previous office action. Applicant asserts that the rejections of claim 1 and 7 are overcome by amendment, see Applicant Remarks, pg. 6. The Examiner acknowledges the amendment, but the amendment raises new issues. Please see the rejection above for an addressing of the claims. The rejection of claim 6 has been withdrawn. 
Applicant further argues the 35 USC 112(a) rejection made in the previous office action. Applicant incorporated the arguments made in the previous response. Considering that no new arguments have been made, the Examiner directs Applicant to the Examiner’s response in the previous office action as well. 
Per Applicant’s arguments to the 35 USC 103 rejection of claim 7, the arguments have been found persuasive and the rejection is withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.